FILED
                            NOT FOR PUBLICATION
                                                                           NOV 10 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ILBIR CAMPOS-MEJIA,                              No. 12-71586

              Petitioner,                        Agency No. A029-266-213

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2015**
                                Pasadena, California

Before: GRABER and GOULD, Circuit Judges, and DANIEL,*** Senior District
Judge.

      Petitioner Ilbir Campos-Mejia, a native and citizen of Guatemala, seeks

review of the Board of Immigration Appeals’ (BIA) denial of his motion to reopen

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.
to allow him to seek special rule cancellation of removal under the Nicaraguan

Adjustment and Central American Relief Act. Specifically, Campos-Mejia asked

the BIA to reopen proceedings sua sponte under 8 C.F.R. § 1003.2(a), which

allows the BIA to “at any time reopen or reconsider on its own motion any case in

which it has rendered a decision.” The BIA denied the motion. Campos-Mejia

contends that we have jurisdiction to review the BIA’s denial. We disagree.

        Because there is no judicially manageable standard for us to evaluate, “we

lack jurisdiction to review a BIA decision not to reopen proceedings sua sponte.”

Singh v. Holder, 771 F.3d 647, 650 (9th Cir. 2014) (citing Ekimian v. INS, 303

F.3d 1153, 1159 (9th Cir. 2002)). Campos-Mejia contends that In re J-J-, 21 I. &

N. Dec. 976, 984 (B.I.A. 1997) (en banc), established a standard of review because

it explained that the BIA will reopen proceedings sua sponte when “exceptional

situations” exist. That argument was explicitly rejected in Ekimian. 303 F.3d at

1158.

        Petition DISMISSED.